DETAILED ACTION
	This is in response to communication received on 1/7/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/20/19, 6/9/20, 9/10/20 and 10/29/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 3-8, 10-14 and 17-24 is withdrawn because the claims 20 and 24 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Rigney et al. US Patent Number 5,350,599 hereinafter RIGNEY in view of Helmick et al. US PGPub 2010/0028711 hereinafter HELMICK on claims 3, 5-8, and 10-11, 17-20 and 21-23 is withdrawn because the independent claim 20 has been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 3/10/21.

The application has been amended as follows: 

15. (cancelled)
16. (cancelled).

Reasons for Allowance
Claims 3-8, 10-14 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 20 has been amended to include the limitations of said thermal barrier system comprising a stack of a plurality of columnar ceramic layers which have an upper ceramic layer and at least one intermediate ceramic layer arranged under said upper ceramic layer… said upper ceramic layer comprising a lower surface which is in contact with said at least one intermediate ceramic layer and an upper surface which is not in contact with any layer (support found in Fig.5 which shows the intermediate ceramic layer as element 2 and upper ceramic layer as element 3)     This limitation is not taught nor suggested by the prior art on record of Rigney et al. US Patent Number 5,350,599 hereinafter RIGNEY or Helmick et al. US PGPub 2010/0028711 hereinafter HELMICK as the compression of HELMICK is applied onto an exterior layer and not to an intermediate (abstract, paragraph 27 and 18). See further Applicant’s arguments dated 1/7/21.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717